McCulloch, C. J. This is a prosecution for alleged violation of a rule promulgated by the Board of Control of the Agricultural Station concerning cattle tick eradication, and the case is ruled by the recent (opinion of this court in Davis v. State, 126 Ark. 260, except as to the sufficiency of the information filed by the prosecuting attorney instituting the prosecution. It is contended that the information is not sufficient because it merely charges 'the defendant with having refused to “dip certain cattle,” without alleging specifically that he refused to comply with the regulation by bringing his cattle, when ordered by the inspector, to “a regular disinfecting station for the .purpose of having them properly dipped.” We think that the language set forth in the information is sufficient to put the defendant upon notice as to the specific offense with which he is charged. Affirmed.